Citation Nr: 0702596	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 until 
April 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

A review of the record discloses that the veteran applied for 
entitlement to service connection for impotency secondary to 
his service connected disabilities of diabetes mellitus and 
anxiety reaction.  The RO has not adjudicated this claim and 
as such this issue is REFERRED to the RO for appropriate 
action.

The Board first considered this appeal in May 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

However, a review of the record discloses that further 
development is necessary and the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

During the June 2006 VA examination, the veteran indicated 
his application for Social Security Administration disability 
retirement benefits was approved.  However, complete copies 
of the medical records upon which any disability decision was 
based, as well as any agency decision with the associated 
List of Exhibits, have not been made part of the claims file.  
VA's duty to assist extends to obtaining records from the 
Social Security Administration. 38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  

When the development requested has been completed, the claims 
for an increased rating evaluation for an anxiety reaction 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



